Citation Nr: 1717872	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  06-01 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent prior to March 6, 2015, and in excess of 40 percent thereafter, for service-connected status post traumatic cervical, right posterolateral herniated nucleous pulposus at C6-C7 level with upper back myositis (cervical spine disability) (exclusive of the period from June 22, 2005, to July 31, 2005, for which a temporary total rating was assigned under 38 C.F.R. § 4.29).

2.  Entitlement to an initial rating in excess of 30 percent for service-connected psychiatric disorder to include major depressive disorder with psychotic features (psychiatric disability).

3.  Entitlement to service connection for a lumbar spine disorder, to include as secondary to service-connected cervical spine disability.

4.  Entitlement to an effective date earlier than March 6, 2006, for the award of service connection for a psychiatric disability.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1973 to November 1973, as well as service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The Veteran's appeal was remanded in August 2008, November 2009, and October 2011.  As it relates to the claim for service connection for a lumbar spine disorder, the Board finds that the agency of original jurisdiction (AOJ) has not substantially complied with the October 2011 remand directives, and further remand is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board notes that the AOJ certified the issue of entitlement to an earlier effective date for the award of a 40 percent rating for the Veteran's service-connected cervical spine disability.  By way of background, following the development requested by the Board in the October 2011 remand, in an October 2015 rating decision, the rating for his cervical spine disability was increased to 20 percent, effective March 6, 2015 (the date of the VA examination).  However, because higher ratings for his cervical spine disability are still available both before and after March 6, 2015 and, because the Veteran's claim for any increased rating was already on appeal, the issues on appeal are more appropriately characterized as reflected on the cover page.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The issue of an effective date earlier than March 6, 2006, for the award of service connection for a psychiatric disability is addressed in the decision below.  The remaining issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

On September 29, 2005, the AOJ received the Veteran's claim for service connection for a psychiatric disability as secondary to his service-connected cervical spine disability.


CONCLUSION OF LAW

An effective date of September 29, 2005, for the grant of service connection for a psychiatric disability is warranted.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.105(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With regard to his claim for an effective date earlier then March 6, 2006, for the award of service connection for a psychiatric disorder, as the Board is granting the full benefit sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

The Veteran contends that an effective date of September 29, 2005, for the award of service connection for his psychiatric disability is warranted as the date his petition to reopen was received.  See September 2015 Notice of Disagreement.

Except as otherwise provided, the effective date of an award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase shall be fixed in accordance with the facts found, but shall be no earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110(a).  The statutory provision is implemented by regulation which provides that the effective date for an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.  Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim.  38 C.F.R. § 3.155.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if the formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of the receipt of the informal claim.  38 C.F.R. § 3.155.
      
To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim. See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

The basic facts in this case are not in dispute.  The Veteran initially filed a claim for service connection for a nervous condition in December 1973, and his claim was denied in a December 1974 rating decision.   He did not appeal the decision.  In January 1984, he filed a petition to reopen his claim, but it was denied in an April 1985 decision.  He filed a timely a notice of disagreement in October 1985, and a statement of the case was issued in April 1986.  The Veteran, however, did not file a substantive appeal or submit new and material evidence within the expiration of the appeal period.  In June 1998, he filed another petition to reopen his claim, but the petition was denied in October 1998, and he did not appeal the decision.  The AOJ received his petition to reopen his claim for service connection for a psychiatric disability on September 29, 2005.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).  Under these circumstances, the Board must find that all prior decisions, including the most recent October 1998 rating decision, are final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103. 

The Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for a psychiatric disorder was received prior to the expiration of the appeal period stemming from any of the prior rating decisions.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999). 

The Board acknowledges that the prior rating decisions could also be vitiated by a finding of clear and unmistakable (CUE) in such decisions (see Routen v. West, 142 F.3d 1434, 1438 (Fed. Cir. 1998) (listing CUE as one of three exceptions to the rules regarding finality and effective dates); however, no such claim has been raised here.   A CUE claim requires some degree of specificity not only as to what the alleged error is, but-unless it is the kind of error that, if true, would constitute CUE on its face-persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error.  See Phillips v. Brown, 10 Vet. App. 25, 31 (1997).  In the instant case, the Veteran has generally contended that he should be awarded an effective date of September 29, 2005 for service connection for his psychiatric disorder, the date his petition to reopen was received, and he has not alleged CUE, and such contentions do not reflect the type of specificity need to sufficiently raise such a claim.

As noted above, VA received the Veteran's current petition to reopen his claim for service connection for a psychiatric disorder on September 29, 2005.  A July 2015 rating decision granted service connection for a psychiatric disability, effective March 6, 2006.

The Board finds that the appropriate effective date for the award of service connection for the Veteran's psychiatric disability is September 29, 2005.  No early date is warranted.

First, the Board finds that there is no document of record that can be construed as an informal or formal claim for service connection for a psychiatric disorder that was received after the final October 1998 denial, but prior to the receipt of the September 29, 2005 claim. While, under the provisions of 38 C.F.R. § 3.157(b)(1), the date of outpatient or hospital examination or the date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim, the Court has held that this regulation only applies to a defined group of claims.  See Sears v. Principi, 16 Vet. App. 244, 249 (2002) (section 3.157 applies to a defined group of claims, i.e., as to disability compensation, those claims for which a report of a medical examination or hospitalization is accepted as an informal claim for an increase of a service-connected rating where service connection has already been established). VA medical records cannot be accepted as informal claims for disabilities where service connection has not been established.  The mere presence of medical evidence does not establish intent on the part of the Veteran to seek service connection for a condition.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); see also Lalonde v. West, 12 Vet. App. 377, 382 (1999) (where appellant had not been granted service connection, mere receipt of medical records could not be construed as informal claim).  Merely seeking treatment does not establish a claim, to include an informal claim, for service connection.  Thus, any record of VA treatment for the Veteran's psychiatric disorder during this period also cannot constitute a request to reopen a claim for service connection.

Based on the evidence of record, the Board finds that the AOJ received the Veteran's most recent application to reopen his claim for service connection for a psychiatric disorder on September 29, 2005.  It did not receive an application for compensation benefits prior to that date.

Importantly, the pertinent regulations specifically state that the effective date should be the date of a claim to reopen after a final disallowance or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400.  In the instant case, based on these regulations, a September 29, 2005, effective date is appropriate as that is the date of claim to reopen after the final October 1998 AOJ disallowance of the claim. 

Accordingly, an effective date of September 29, 2005, for the grant of service connection for a psychiatric disability is warranted.


ORDER

An effective date of September 29, 2005, but no earlier, for the grant of service connection for a psychiatric disability is granted, subject to law and regulations governing the effective date of an award of monetary compensation.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

At the outset, the Board finds that a remand is necessary in order to obtain outstanding VA treatment records.  The most recent VA treatment records associated with the claims file are dated through August 10, 2011; however, the September 2016 statement of the case indicated that VA treatment records dated through August 13, 2016, from the VA Medical Center in San Juan, Puerto Rico were reviewed in connection with the Veteran's appeal.

As the Veteran's VA treatment records, if procured, could bear on the outcome of his claims on appeal, efforts must be made to obtain any outstanding VA treatment records dated after August 10, 2011.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).  Additionally, the Veteran should be provided the opportunity to identify any additional private treatment records that are relevant to his claims.

Service Connection for a Lumbar Spine Disorder

The Veteran claims entitlement to service connection for a lumbar spine disorder on a direct basis and as secondary to his service-connected cervical spine disability.

In March 2014, the Board remanded the Veteran's claim for service connection for a lumbar spine disorder for further development.  Specifically, the Board found that his lay statements concerning the onset and continuity of low back symptoms since his June 1982 accident were both competent and credible, and that the Veteran should be afforded a new VA examination that adequately considered these statements.  The Board asked the examiner to address whether any low back disorder had its onset during service, whether it is otherwise related to his service, or whether it was secondary to his service-connected cervical spine disability, including whether it was caused or aggravated by the cervical spine disability.

In March 2015, the Veteran was afforded an examination.  The examiner noted his complaint of low back pain since heavy weight handling, as well as his active service from June 1973 to November 1973, but indicated that his service treatment records were silent for any low back complaints during active service.  The examiner noted that his complaints of low back pain in post-service treatment records were in the 1990s and 2000s.  Furthermore, the examiner opined that the Veteran's lumbar spine disorder was not aggravated by his active military service.

Unfortunately, despite the Board's clear instruction that the examiner address whether the Veteran's lumbar spine disorder was secondary to his service-connected cervical spine disability, the examiner did not provide an opinion addressing either causation or aggravation.  Furthermore, the examiner appeared to focus exclusively on his period of active service from June 1973 to November 1973, as there is no discussion of the June 1982 report of back pain.  Finally, the opinion fails to reflect any consideration of the Veteran's lay statements concerning the onset and continuity of the lumbar spine symptoms.

The Board finds that the development directed in the last remand was not accomplished.  The law mandates that where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, supra.

Thus, to ensure that an opinion is obtained that adequately considers the Veteran's lay statements, he should once again be scheduled for a new VA examination by a different VA examiner.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (explaining that once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Increased Rating Claims

When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggerman v. Brown, 5 Vet. App. 281 (1993).  

The Veteran was last afforded a VA examination to address the nature and severity of his service-connected psychiatric disability in June 2011.  Given the fact that the most recent VA treatment records associated with the claims file are dated through August 10, 2011, the Board finds that a more contemporaneous examination is needed to fully and fairly evaluate the Veteran's psychiatric disability.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).

With regard to his service-connected cervical spine disability, in July 2016, the Court issued Correia v. McDonald, 28 Vet. App. 158 (2016).  In this case, the Court found that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The regulation specifically states, "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  38 C.F.R. § 4.59 (2016).  Although the Veteran underwent a VA examination in March 2015, the examination report did not include assessment of both active and passive range of motion in weight bearing and nonweight bearing.  Therefore, in light of Correia, remand for a new VA examination with complete range of motion testing is warranted.

TDIU

With regard to the Veteran's claim for a TDIU, the Board finds that that issue is inextricably intertwined with the issues being remanded, since any decision on these matters may affect his entitlement to a TDIU.  See Parker v. Brown, 7 Vet. App. 116 (1994) and Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on the Veteran's claim for the second issue).  As such, the Board cannot resolve this issue prior to resolution of the other issues discussed above.

Accordingly, the case is REMANDED for the following action:

1. Obtain a complete copy of the Veteran's VA treatment records.  The record currently reflects VA treatment records dated through August 10, 2011.

2.  The Veteran should also be given an opportunity to identify any additional healthcare providers.  After securing any necessary authorizations from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain any identified records.  

3.  If any records, either VA or non-VA records, cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  After all outstanding records have been associated with the claims file, schedule the Veteran for a new VA examination to determine whether his lumbar spine disorder is related to his military service, or whether it is secondary to his service-connected cervical spine disability.  The record and a copy of this Remand must be made available to the examiner.  Any indicated evaluations, studies, and tests should be conducted.  

Following a review of the record, to include the Veteran's lay statements, the examiner should answer the following questions:

a)  For any currently-diagnosed lumbar spine disorder, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that such is related to his military service, to include heavy weight bearing and the June 1982 injury.

b)  For any currently-diagnosed lumbar spine disorder, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that such is caused by his service-connected cervical spine disability.

c)  For any currently-diagnosed lumbar spine disorder, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that such is aggravated by his service-connected cervical spine disability.  If the examiner determines that there is aggravation, the examiner should state, to the best of their ability, the baseline symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

The opinion provided must reflect consideration of the Veteran's lay statements concerning his in-service experiences and injuries, including heavy weight bearing and his description of lumbar spine symptoms following the June 1982.  Furthermore, the examiner must address each question above.

A clearly-stated rationale for any opinion offered should be provided and must not be based solely on the lack of any evidence of a lumbar spine disorder in the Veteran's service treatment records.  In this regard, a discussion of the relevant facts and medical principles involved would be of considerable assistance to the Board.

5.  After obtaining all outstanding records, schedule the Veteran for a VA examination to determine to determine the current nature and severity of his service-connected psychiatric disability.  The entire claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  The examination report should include discussion of his documented medical history and lay statements.  Any indicated evaluations, studies, and tests should be conducted.  

The examiner should identify the nature and severity of all current manifestations of his service-connected psychiatric disability.  The examiner should also specifically address the impact that such has on his social and occupational functioning.

Finally, the examiner is asked to provide a full description of any functional effects that the psychiatric disability has on his activities of daily living, to include employment.

All opinions or findings provided must include an explanation for the bases for the opinion.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.

6.  After obtaining all outstanding records, schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected cervical spine disability. The complete record, to include a copy of this Remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted.

As part of the examination, the examiner should conduct range of motion studies on the cervical spine.  The examiner should record the range of motion observed on clinical evaluation, in terms of degrees of extension, forward flexion, lateral flexion, and lateral rotation.  Range of motion testing should also include testing for pain on both active and passive motion, in weight bearing and non-weight bearing.

If there is clinical evidence of pain on motion, the examiner should indicate the degree of flexion, extension, and/or rotation at which such pain begins.  Then, after reviewing the Veteran's complaints and medical history, the examiner should render an opinion, based upon his or her best medical judgment, as to the extent to which he experiences functional impairments such as weakness, excess fatigability, incoordination, or pain due to repeated use or flare-ups, and should portray these factors in terms of degrees of additional loss in range of motion (beyond that which is demonstrated clinically), if feasible.

If the disability is manifested by neurological deficits, the examiner should identify with specificity the precise nerve or nerves (if any) that are affected, or seemingly affected.  For each affected nerve, the examiner should indicate, with respect to each affected extremity, whether the impairment is best characterized as neuritis, neuralgia, or paralysis, and should describe the relative severity thereof (i.e., whether any noted neuritis, neuralgia, or incomplete paralysis is mild, moderate, or severe).

Finally, the examiner is asked to provide a full description of any functional effects that the cervical spine disability has on his activities of daily living, to include employment.

All opinions or findings provided must include an explanation for the bases for the opinion.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.

7.  Thereafter, and after any further development deemed necessary, the issues on appeal should be reajudicated.  If the benefits sought on appeal are not granted, the Veteran should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


